Citation Nr: 1210291	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service connected hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for left shoulder deltoid atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1970 to December 1970, and with the United States Navy from March 1981 to January 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied increased evaluations for hypertension and left shoulder deltoid atrophy.  The August 2006 decision additionally denied increased evaluations for depression and left and right knee disabilities; while the Veteran initiated appeals of those decisions in his November 2006 notice of disagreement (NOD), he limited his appeal to the issues captioned above in his May 2006 substantive appeal.

The Veteran had requested a Board hearing via videoconference, and such was scheduled for May 2010.  The Veteran cancelled the hearing in May 2010 correspondence, and did not request rescheduling, when he relocated.

In the November 2006 NOD, the Veteran also stated that he disagreed with the 30 percent rating currently assigned for left axillary nerve palsy.  This disability was not addressed in the August 2006 decision, or in any decision over the prior year.  Therefore, the Veteran's statements must be taken as a claim for increased evaluation for the left shoulder neurological condition.  As the agency of original jurisdiction (AOJ) has not yet adjudicated this claim, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This issue is also addressed in connection with the Remand below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In July 2006, the Veteran submitted a package of evidence and argument.  Included in this submission was a May 2006 psychiatric examination performed at the behest of the Social Security Administration (SSA) and Oregon Department of Human Services, Seniors and People with Disabilities.  The examiner provided a narrative report, and also completed an SSA form regarding the Veteran's ability to work, vis-à-vis his psychiatric disability.  It appears from this submission that the Veteran has applied for SSA benefits, and has been evaluated for such.  VA has an obligation to make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 C.F.R. § 3.159(c)(2).

Although the SSA records contained in the claims file refer to the Veteran's mental health, the Board cannot determine that SSA records contain no relevant information related to the left shoulder or hypertension disabilities at issue here.  The duty to assist requires a remand to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With regard to the left shoulder disability, the Veteran is currently evaluated for deltoid muscle atrophy under Diagnostic Code 5303, and for axillary nerve palsy under Code 8510.  The deltoid muscle controls elevation and abduction of the arm to level of shoulder; and acts with other muscles in forward and backward swinging of the arm.  38 C.F.R. § 4.73, Code 5303.  The axillary nerve is rated under Code 8510, for impairment of the upper radicular group, which affects all shoulder and elbow movements.  38 C.F.R. § 4.124a, Code 8510.  The axillary nerve is not specifically listed, but anatomically and functionally it is part of the upper brachial plexus and properly evaluated under Code 8510.  38 C.F.R. § 4.20.

The disabilities contemplated by Codes 5303 and 8510 reflect the same functions of the left shoulder and arm. By regulation, simultaneous evaluation under both Codes is prohibited.  Not only is pyramiding, or "evaluation of the same disability under various diagnoses," prohibited under 38 C.F.R. § 4.14, regulations describing the application of the Schedule to the musculoskeletal system specifically state that "a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions."  38 C.F.R. § 4.55(a).

It is unclear why the RO initially assigned the dual evaluations or has persisted in applying them.  Clearly the RO recognized the overlap of the disabilities; in the November 2003 rating decision granting service connection for both, the rater even incorporated the discussion of the deltoid muscle injury into that for the nerve condition by reference.  ("Please see comments under issue 2.")  Further, VA examiners have clearly stated that the atrophy is the result of the axillary nerve injury.  They appear to be the same disability, rated twice.

The evaluations for the muscle and nerve problems are therefore inextricably intertwined.  The Board cannot resolve the current appeal for increased evaluation for the deltoid atrophy until the AOJ has both adjudicated the new claim regarding the neurological disability and resolved the apparent conflict in rating both disabilities simultaneously.  Remand is therefore required to permit the AOJ take appropriate action.

On remand, the AOJ must specifically address the potential application of extraschedular evaluations under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of any decision and associated evidence regarding any award of or application for benefits on behalf of the Veteran.  A written response to such request is required.

2.  Take appropriate steps to develop and adjudicate the claim for an evaluation in excess of 30 percent for left axillary nerve palsy and reconsider the appeal for an evaluation in excess of 30 percent for left shoulder deltoid atrophy, to include discussion of the impact of 38 C.F.R. § 4.14 and 4.55 on simultaneous evaluations.  Extraschedular evaluation must be specifically addressed, to include referral to the Director of Compensation and Pension Services if warranted.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


